DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 39-50, drawn to a AFolT mutant of a bacterium having reduced capacity to transport folate, wherein said capacity has been reduced by functionally deleting folate transporter (FolT) function.
.
Group II, claim(s) 51-61, drawn to a method to reduce virulence of a bacterium by reducing the capacity of the bacterium to transport folate;
	 and a bacterium obtained by this method.

Group III, claim(s) 62 and 63, drawn to a method for producing a growth-impaired bacterium comprising selecting a parent bacterial strain generally capable of folate transport and folate synthesis, and then deriving therefrom the growth-impaired bacterium, wherein the growth-impaired bacterium is derived by either (i) selecting a bacterium from that parent strain having a mutation, deletion or insertion in the DNA encoding the folate substrate binding protein of said bacterium and having the capacity to grow to at similar rates as said parent strain in vitro but to grow at reduced rates compared with said parent strain in vivo, or (ii) transforming a bacterium from that parent strain by providing it with a mutation, deletion or insertion in the DNA encoding the folate substrate binding protein of said bacterium and then selecting said bacterium for the capacity to grow at similar rates as said parent strain in vitro but to grow at reduced rates compared with said parent strain in vivo;
	 and a bacterium produced by this method.

	The inventions of Groups I-III are found to have no special technical feature that defines over the prior art of Smith et al (Infect. Immun. 69(3): 1961-1966. March 2001; provided by Applicants) and/or Henderson et al (J. Supramolecular Structure. 6(2): 239-247. March 1977; provided by Applicants.  The first claimed invention recited in claim 1 defines the bacterium as a product-by-process: "having reduced
capacity to transport folate ... by functionally deleting folate transporter (FolT) function". The actual mutation or deletion is not defined, in fact the mutation is not limited to the FolT gene but could be at any other gene encoding a protein indirectly controlling the expression or function of FoIT. In addition, a mutation introduced by recombinant methodology cannot be discriminated from a naturally occurring mutation (e.g. an SNP). A product-by-process formulation does not necessarily render the resulting product novel. As a consequence, claim 1 covers any bacterium having "reduced folate transport capacity” (reduced compared to what?).  Smith et al discloses the weakly pathogenic Streptococcus suis strain S735. This strain has the -35 region (in the promoter region) comprising TGGTCA. In addition, it has an altered orf2 protein (shortened, see Fig. 3). Smith suggests that the orf2 (and orf3) may play a role in virulence (p. 1964, right hand column, second paragraph to p. 1965, right hand column, first paragraph). The present application shows that this SNP (TGGACA to TGGTCA, falling under "mutant") is responsible for reduced expression of FolT (ORF2 in Smith). Even though Smith is not conclusive on the mechanism by which strain S735 is attenuated, the attenuated strain itself is disclosed. Said S735 strain, as disclosed in Smith, falls under the broad scope of claim 1 (functional definition: function of FolT deleted). Therefore, Smith anticipates the subject matter. Henderson discloses a bacterium (L. casei) being a folate transport mutant (see p. 240, paragraph 2). Without disclosing what exactly is mutated, the mutation results in defective folate transport, which falls under the functional definition of the mutant according to claim 1 ("functionally deleting folate transporter function"). Thus, Henderson anticipates the subject matter of claim 1.
	Therefore, Applicant’s invention does not contribute a special technical feature when viewed over the prior art of Smith and/or Henderson. Accordingly, the inventions of groups I-III do not have a single inventive concept and so lack unity of invention, and therefore the restriction for examination purpose as indicated is proper. Additionally, The method in Group II is used to make the composition of claims 59-62 (included in Group II), but not necessarily the composition of Group I.  The method in Group III is used to make the composition of claims 63 (included in Group III), but not necessarily the composition of Group I or II.  The methods are different and comprise different method steps. 
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        6/6/22